

Exhibit 10.1


NEITHER THE SECURITIES REPRESENTED BY THIS CONVERTIBLE PROMISSORY NOTE NOR THE
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A
REGISTRATION STATEMENT UNDER THE ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO SUCH SECURITIES, OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM
REGISTRATION UNDER THE ACT, BUT, THEN, ONLY UPON THERE HAVING FIRST BEEN
OBTAINED A WRITTEN OPINION OF COUNSEL TO THE COMPANY, OR OTHER COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE ACT AS WELL AS ANY APPLICABLE
“BLUE SKY” OR SIMILAR STATE SECURITIES LAW.


FINDEX.COM, INC.
 
CONVERTIBLE SECURED PROMISSORY NOTE
 
July 20, 2006
USD$150,000                                                                                                                         Omaha,
Nebraska


FOR VALUE RECEIVED, Findex.com, Inc., a Nevada corporation, having its principal
place of business located at 11204 Davenport Street, Suite 100, Omaha, NE 68154
(the “Company”), hereby promises to pay to the order of W. Sam Chandoha, an
individual, having his principal place of business located at 333 East 79th
Street, Penthouse North, New York, NY 10021 (the “Holder”) on or before
September 20, 2006, and in immediately available funds and subject to the terms
hereof, the principal sum of one hundred and fifty thousand dollars and 00/100
(USD$150,000.00), together with all accrued interest on the outstanding
principal balance calculated from the date of this Convertible Secured
Promissory Note (this “Note”) at the rate of ten percent (10%) per thirty-day
period. Any overdue principal and interest shall bear interest at the same
interest rate and shall be payable upon demand.


1. Security Agreement. This Note is secured by a certain security agreement
dated contemporaneously herewith by and between the Company and the Holder.


2. Conversion Right.


2.1 Grant of Right. Subject to the terms hereof, and for so long as any amounts
remain unpaid hereunder, the Holder shall have the right, in its exclusive
discretion, to convert all or any portion of such amount, together with any
accrued interest thereon, into restricted shares of the common stock, par value
$0.001 per share, of the Company (the “Common Stock”) at a conversion price per
share (the “Conversion Price”) equal to $0.07 per share (“Note Stock”).


2.2 Exercise Procedure. The foregoing conversion privilege may be exercised by
the Holder only by delivery and surrender of this Note to the Company at its
then principal place of business together with the Note Conversion Form annexed
hereto as Exhibit A duly executed (“Notice of Exercise”). Subject to the terms
hereof, upon Notice of Exercise, the Holder shall be deemed to be the holder of
record of the Note Stock, notwithstanding that the stock transfer books of the
Company shall then be closed or that certificates representing such Note Stock
shall not then have actually been delivered to the Holder.


2.3 No Fractional Shares. The Company shall not be required to issue
certificates representing fractions of shares upon any conversion hereof, nor
shall it be required to issue scrip or pay cash in lieu of fractional interests,
it being the intent of the Company and the Holder that all fractional interests
shall be eliminated.


2.4 Re-Issuance of Note Upon Partial Exercise. If this Note shall be converted
in part only, the Company shall, upon surrender of this Note for cancellation,
execute and deliver a new note to Holder containing the same terms and other
provisons as this Note but in an amount equal to the unconverted balance, which
amount shall be repaid by the Company in accordance with the terms of such new
note (including a continuing right of conversion).


2.5 Limitation on Rights of the Holder. The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Company prior to any
conversion hereof, either at law or in equity, and the rights of the Holder are
limited to those expressed in this Note.


3. Lawful Intent. It is the intent of the Company that the rate of interest
payable under this Note shall be lawful; therefore, if for any reason the
interest or other charges payable under this Note are found by a court of
competent jurisdiction, in a final determination, to exceed the limit which may
be lawfully charged, then the obligation to pay interest and other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to the Company.


4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder (which representations and warranties shall be deemed
to be repeated by the Company on each day on which any amounts remain
outstanding hereunder) that:
 
            (a) Corporate Organization & Standing. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
state of Nevada.
 
            (b) Power, Due Authorization, Execution and Delivery. The Company
has full corporate power and authority to (i) carry on its present business as
currently conducted, (ii) own its properties and assets, (iii) execute and
deliver this Note, (iv) borrow and repay with interest the loan evidenced
hereby, (v) issue the Note Stock upon any conversion, and (vi) perform all of
its obligations hereunder. The Company has taken all requisite corporate and
other action to authorize the execution, delivery and performance of this Note
and the transactions contemplated hereby. This Note has been duly executed and
delivered by the Company.
 
            (c) Valid Issuance of Common Stock. Any Note Stock, when issued and
delivered in accordance with the terms hereof, will be validly issued, fully
paid and nonassessable and, based in part upon the representations of Holder in
this Agreement, will be issued in compliance with all applicable U.S. federal
and state securities laws. The Note Stock will be issued free of any preemptive
rights.
 
            (d) Binding Obligations; No Violation. This Note constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law). The execution, delivery and performance of this Note and
the payment of all amounts due hereunder by the Company and the consummation of
the transactions contemplated hereby do not and will not (i) violate any
provision of its certificate of incorporation or bylaws, (ii) conflict with or
result in the breach of any material provision of, or give rise to a default
under, any agreement with respect to indebtedness or of any other material
agreement to which the Company is a party or by which it or any of its
properties or assets are bound, (iii) conflict with any law, statute, rule or
regulation or any order, judgment or ruling of any court or other agency of
government to which it is subject or any of its properties or assets may be
bound or affected, in each case except where such conflict would not have a
material adverse effect on the Company, or (iv) result in the creation or
imposition of any lien, charge, mortgage, encumbrance or other security interest
or any segregation of assets or revenues or other preferential arrangement
(whether or not constituting a security interest) with respect to any present or
future assets, revenues or rights to the receipt of income of the Company.
 
            (e) Proceedings. Except as disclosed in the Company’s annual SEC
Form 10-KSB filing for the year ending December 31, 2005, and subsequent SEC
Form 10-QSB filings, there are no legal actions, suits, arbitration proceedings,
official investigations or other proceedings pending or, to the knowledge of the
Company, threatened against the Company that if adversely determined would
materially affect the financial condition of the Company or the validity or
enforceability of, or the Company’s ability to perform, this Note or the
transactions contemplated hereby.
 
            (f) Consents and Approvals. All governmental and other consents,
authorizations, approvals, licenses and orders that are required to have been
obtained by the Company with respect to this Note or the transactions
contemplated hereby have been obtained and are in full force and effect and all
conditions of any such consents, authorizations, approvals, licenses and orders
have been complied with.
 
            (g) Reporting Company. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), has a class of securities registered under Section 12 of the Exchange
Act, and has filed all reports required by the Exchange Act since the date the
Company first became subject to such reporting obligations. The Common Stock is
duly listed or approved for quotation on the OTC Bulletin Board. The Company is
not in violation of the listing requirements of the OTC Bulletin Board and does
not reasonably anticipate that the Common Stock will be delisted by the OTC
Bulletin Board for the foreseeable future. The Company has not furnished to the
Holder any material nonpublic information concerning the Company.
 
            (h) Other Obligations. The Company is not in default under any
agreement relating to, or instrument evidencing, indebtedness or any other
material agreement to which it is a party or by which it or its assets are
bound.


5.  Covenants of the Company. In addition to the other undertakings herein
contained, the Company hereby covenants to the Holder that, so long as any
amount payable hereunder is outstanding, the Company shall perform the following
obligations:
 
            (a) Independent Auditors. The Company shall maintain as its
independent auditors a PCAOB-registered accounting firm.
 
            (b) Good Standing and Taxes. The Company shall maintain its
corporate existence in good standing and shall pay and discharge in a timely
manner in order to avoid material penalties all material taxes and governmental
charges upon it or against any of its properties or assets, except to the extent
that the Company shall be contesting in good faith its obligation to pay such
taxes or charges. The Company shall make timely filings of all material tax
returns and governmental reports required to be filed or submitted under any
applicable laws.
 
            (c) Change in Corporate Entity. The Company shall not, at any time
after the date hereof, enter into any merger, consolidation or corporate
reorganization of the Company with or into, or transfer all or substantially all
of the assets of the Company to, another entity unless the resulting successor
or acquiring entity in such transaction (the “Surviving Entity”), (i) has Common
Stock listed for trading on Nasdaq or on a national stock exchange and is a
Reporting Issuer (defined as a company which files periodic reports under the
Exchange Act), and (ii) assumes by written instrument the Company’s obligations
with respect to this Note, including but not limited to the obligations to
deliver to the Holder any Note Stock upon conversion, making appropriate
proportional adjustments to the number of shares issuable hereunder to
accurately reflect the exchange represented by the transaction.
 
            (d) Asset Transfers. The Company shall not (i) transfer, sell,
convey or otherwise dispose of any of its material assets to any subsidiary
except for a cash or cash equivalent consideration and for a proper business
purpose or (ii) transfer, sell, convey or otherwise dispose of any of its
material assets to any Affiliate, as defined below, during the Term of this
Agreement. For purposes hereof, “Affiliate” shall mean any officer of the
Company, director of the Company or owner of five percent (5%) or more of the
Common Stock or any other class of equity securities of the Company (including
convertible securities).
 
            (e) Exchange Act Filings. The Company shall timely file all reports
required under the Exchange Act and fulfill all requirements for maintenance of
the listing of its Common Stock on the OTC Bulletin Board.
 
            (f) Consents and Approval. The Company shall maintain in full force
and effect and comply with all consents, authorizations, approvals, licenses and
orders of any governmental or other authority that are required to be obtained
by it with respect to this Note or the transactions contemplated herein and
shall use all reasonable efforts to obtain any such consents, authorizations,
approvals, licenses and orders that may become necessary in the future.
 
            (g) Maintenance and Continuity of Business. The Company shall
conduct its business in material compliance with all applicable laws and shall
maintain adequate licenses and authorization to conduct its business.
 
            (h) Margin Regulations. None of the proceeds of the indebtedness
evidenced hereby have been or will be used for any purpose that would violate
Regulations G, T, U or X of the Board of Governors of the Federal Reserve System
as in effect from time to time (known collectively as the “Margin Regulations”).


6. Understanding of Risks; Investment Intent. The Holder, by its acceptance of
this Note, hereby represents and warrants (i) that it has read and fully
understands the contents of the Company’s annual report on Form 10-KSB for the
period ending December 31, 2005 and any subsequent SEC Form 10-QSB filings,
including the risk factors identified therein, (ii) that this Note is being
acquired, and any Note Stock will be acquired, by the Holder for its own
account, for investment purposes, and not with a view to any distribution
thereof, and (ii) that it will not sell, assign, mortgage, pledge, hypothecate,
transfer or otherwise dispose of any of the Note Stock unless a registration
statement under the Act with respect thereto is in effect and the prospectus
included therein meets the requirements of Section 10 of the Act, or the Company
has received a written opinion of its counsel, or counsel reasonably
satisfactory to it, that, after an investigation of the relevant facts, such
counsel is of the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Act or applicable “blue sky” or state securities laws.


7. Events of Default and Remedies.


7.1 An “Event of Default” shall be deemed to have occured if:
 
            (a) Payment of Note. The Company defaults in any payment due under
this Note, when and as the same shall become due and payable whether at maturity
thereof, or by acceleration or otherwise;
 
            (b) Performance of Covenants, Conditions or Agreements. The Company
fails in any material respect to comply with any of the covenants, conditions or
agreements set forth in this Note and such default shall continue uncured for a
period of ten (10) days after receipt of written notice to the Company from the
Holder stating the specific default or defaults; or
 
            (c) Bankruptcy, Insolvency, etc. The Company shall file or consent
by answer or otherwise to the entry of an order for relief or approving a
petition for relief, reorganization or arrangement or any other petition in
bankruptcy for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction, or shall make an assignment for the benefit of its
creditors, or shall consent to the appointment of a custodian, receiver, trustee
or other officer with similar powers of itself or of any substantial part of its
property, or shall be adjudicated a bankrupt or insolvent, or shall take
corporate action for the purpose of any of the foregoing, or if a court or
governmental authority of competent jurisdiction shall enter an order appointing
a custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any substantial part of its property or an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law, or an order for the dissolution, winding up or liquidation of
the Company, or if any such petition shall be filed against the Company and such
petition shall not be dismissed within sixty (60) days.


7.2 Remedies. If an Event of Default shall occur and be continuing (other than
one resulting from bankruptcy, insolvency or reorganization), and after giving
affect to applicable “cure” provisions herein, the Holder may declare by notice
in writing to the Company all unpaid principal and accrued interest on the Note
then outstanding to be due and payable immediately. In case an Event of Default
resulting from bankruptcy, insolvency or reorganization shall occur, all unpaid
principal and accrued interest on the Note shall be due and payable immediately
without any declaration or other act on the part of the Holder. Any such
acceleration may be annulled and past defaults (except, unless theretofore
cured, a default in payment of principal or interest on the Note) may be waived
by the Holder.


8. Costs of Collection. Should the indebtedness represented by this Note or any
part thereof be collected in any proceeding, or this Note be placed in the hands
of attorneys for collection following any Event of Default, the Company agrees
to pay as an additional obligation under this Note, in addition to the principal
and interest due and payable hereunder, all costs of collecting this Note,
including reasonable attorneys’ fees.


9. Waiver and Amendments. This Note may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived only by a
written instrument signed by the Company and the Holder. No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver hereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder preclude any other or further exercise hereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.


10. Loss, Theft, Destruction or Mutilation of Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and of indemnity or security reasonably
satisfactory to the Company, and upon reimbursement to the Company of all
reasonable expenses incidental thereto, and upon surrender and cancellation of
this Note if mutilated, the Company will make and deliver a new Note, of like
tenor, in lieu of this Note. Any replacement Note issued and delivered in
accordance with the provisions of this Section 10 shall be dated as of the date
hereof.


11. Restrictions on Transfer.


11.1 Transfer to Comply with the Securities Act of 1933. This Note and any Note
Stock may not be sold, assigned, mortgaged, pledged, hypothecated, transferred
or otherwise disposed of except: (i) to a person or entity who, in the opinion
of counsel to the Company, is a person or entity to whom this Note or the Note
Stock may legally be transferred without registration and without the delivery
of a current prospectus under the Act with respect thereto, and then only
against receipt of an agreement of such person to comply with the provisions
hereof with respect to any resale or other disposition of such securities; or
(ii) to any person upon delivery of a prospectus then meeting the requirements
of the Act relating to such securities and the offering thereof for such sale or
disposition.


11.2 Legend. Upon conversion of this Note and the issuance of any of the Note
Stock thereunder, all certificates representing shares shall bear on the face
thereof substantially the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A
REGISTRATION STATEMENT UNDER THE ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO SUCH SECURITIES, OR (ii) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT, BUT, THEN, ONLY UPON THERE HAVING FIRST BEEN
OBTAINED A WRITTEN OPINION OF COUNSEL TO THE COMPANY, OR OTHER COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE ACT AS WELL AS ANY APPLICABLE
“BLUE SKY” OR SIMILAR STATE SECURITIES LAW.


12.  Limitation on Recourse. No recourse shall be had for the payment of the
principal of, or interest or other fees in connection with, this Note against
any officer, director or agent of the Company, past, present or future, all such
liability of the officers, directors and agents having been waived, released and
surrendered by the Holder hereof by its acceptance of this Note.


13. Integration. This Note constitutes the rights and obligations of the Holder
and the Company. No provision of this Note may be modified except by an
instrument in writing signed by the party against whom the enforcement of any
such modification is sought.
 
14. Notice. Any notice, demand or request relating to any matter set forth
herein shall be in writing and shall be deemed effective when hand delivered or
when mailed, postage pre-paid by registered or certified mail, return receipt
requested, or by overnight courier, or when sent by telefax transmission to
either the Company at its address stated on the initial page hereof, or to the
Holder at its address stated on the initial page hereof , or such other address
as either party shall have notified the other in writing as aforesaid.


15. Applicable Law. This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflict of laws.


IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf
in its corporate name, by its duly authorized officer, all as of the date first
above written



        FINDEX.COM, INC.  
   
   
    By:   /s/ Steven Malone   Name: Steven Malone   Title: President and
Chief Executive Officer 



ACCEPTED & AGREED:



 
/s/ W. Sam Chandoha

--------------------------------------------------------------------------------

W. Sam Chandoha